                    Case 20-32519 Document 1432-1 Filed in TXSB on 08/04/20 Page 1 of 1




From: Weisfelner, Edward S.
Sent: Saturday, August 01, 2020 8:51 AM
To: 'Richard Pachulski'; 'mwarner@coleschotz.com'
Cc: Alan Kornfeld (akornfeld@pszjlaw.com); Dan Kamensky (dkamensky@marbleridgecap.com)
Subject: NMGT

Richard and Mike:

Thank you for the call you placed to me last night. I have had the opportunity to speak to Dan at length regarding the
substance of our call and the issues raised. I believe that there has been a significant misunderstanding regarding, and
disconnect between, what Dan communicated to Jefferies and what Jefferies reportedly related to you. It is important
to underscore that Dan did not attempt nor intend, in any way shape or form, to preclude or impede Jefferies from
presenting its own fully committed proposal. Rather, it was quite clear that Dan was properly concerned that, given the
timing and number of parties necessary to getting a fully consensual plan done, it would be in no one's interests to have
last minute involvement from someone who wasn't fully committed and couldn't execute in time. That being said, Dan
would appreciate it if you would communicate to Jefferies, in the strongest possible terms, that Marble Ridge would
continue to welcome a bid from them and would encourage the Committee to do all they can to advance same. I would,
of course, endorse and confirm that message to Jefferies as you deem appropriate.

As you know, Dan has been endeavoring to work with you and Mo in an effort to promptly come up with a fully
committed financing mechanism that would afford an opportunity to non-funded debt creditors to realize cash in lieu of
units. At the same time, Dan was hoping to get to an economic deal that would justify his agreement to drop his
vehement and good faith opposition to the Sponsor settlement.

While we remain convinced that Dan’s communication with Jefferies unfortunately has been grossly misconstrued and
that Marble Ridge’s efforts have been in creditors’ best interests, we have reached the conclusion that Marble Ridge
should tender its resignation from the Committee to bring this issue to a prompt resolution in the best interest of all
concerned. We remain committed to working with the Committee, albeit from the outside, to achieve a prompt and fair
resolution of these cases.

I am available to respond to any questions or concerns you may have.




 Edward S. Weisfelner
 Counselor at Law

 Brown Rudnick LLP
 Seven Times Square
 New York, NY 10036
 T: 212.209.4900
 F: 212.938.2900
 M: 917.846.2803
 eweisfelner@brownrudnick.com
 www.brownrudnick.com

 Please consider the environment before printing this e-mail




                                                               1
